Opinion filed December 9, 2021




                                       In The


          Eleventh Court of Appeals
                                     ___________

                                 No. 11-20-00257-CR
                                     ___________

                        CARMEN DELEON, Appellant
                                          V.
                      THE STATE OF TEXAS, Appellee


                      On Appeal from the 104th District Court
                              Taylor County, Texas
                          Trial Court Cause No. 20266B


                       MEMORANDUM OPINION
         In 2017, Appellant, Carmen Deleon, pleaded guilty to the third-degree felony
offense of injury to an elderly individual. Pursuant to the terms of the plea
agreement, the trial court placed Appellant on deferred adjudication community
supervision. Pursuant to a motion filed by the State in 2019, the trial court
adjudicated Appellant’s guilt, assessed her punishment at confinement for two years,
suspended the sentence, and placed Appellant on community supervision for three
years.     In 2020, the State filed a motion to revoke Appellant’s community
supervision. At a contested hearing on revocation, the trial court found that two of
the State’s allegations were true.     The trial court then revoked Appellant’s
community supervision and imposed the original sentence of imprisonment for two
years. We affirm.
      Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that there
are no arguable issues for appeal. Counsel has provided Appellant with a copy of
the brief, a copy of the motion to withdraw, an explanatory letter, a copy of the
record, and a form motion for access to the record. Counsel advised Appellant of
her right to review the record and file a response to counsel’s brief. Counsel also
advised Appellant of her right to file a pro se petition for discretionary review in
order to seek review by the Texas Court of Criminal Appeals. See TEX. R. APP. P.
68. Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App.
2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); and Stafford v. State,
813 S.W.2d 503 (Tex. Crim. App. 1991).
      Appellant filed a pro se response to counsel’s Anders brief. In her response,
Appellant states that she no longer wishes to pursue this appeal.
      Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit.
The record from the revocation hearing shows that, while on community
supervision, Appellant committed the offense of assault and failed to timely notify
her community supervision officer of a change of address—as alleged in the State’s
motion to revoke. We note that proof of one violation of the terms and conditions
of community supervision is sufficient to support revocation. Smith v. State, 286
S.W.3d 333, 342 (Tex. Crim. App. 2009). Furthermore, absent a void judgment,
                                          2
issues relating to an original plea proceeding may not be raised in a subsequent
appeal from the revocation of community supervision. Jordan v. State, 54 S.W.3d
783, 785–86 (Tex. Crim. App. 2001); Manuel v. State, 994 S.W.2d 658, 661–62
(Tex. Crim. App. 1999). Based upon our review of the record, we agree with counsel
that no arguable grounds for appeal exist. 1
        The motion to withdraw is granted, and the judgment of the trial court is
affirmed.


                                                                 PER CURIAM


December 9, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




        1
         We note that Appellant has a right to file a petition for discretionary review pursuant to Rule 68
of the Texas Rules of Appellate Procedure.

                                                    3